JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed December 13, 2006, January 8, 2007, and January 18, 2007, be affirmed. The district court did not abuse its discretion by dismissing appellants’ amended complaint on the ground that it fails to set forth a short and plain statement of the claims and is so confused as to be unintelligible. See Fed.R.Civ.P. 8(a)(2); Ciralsky v. CIA, 355 F.3d 661, 670 and n. 9 (D.C.Cir.2004); see also Bell Atlantic Corp. v. Twombly, — U.S. —, —, 127 S.Ct. 1955, 1964, 167 L.Ed.2d 929 (2007) (citation omitted); Karim-Panahi v. U.S. Congress, 105 Fed.Appx. 270, 274 (D.C.Cir.2004). Nor did the district court abuse its discretion by denying the motion to recuse Judge Collyer. See In re Kaminski, 960 F.2d 1062, 1065 n. 3 (D.C.Cir.1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.